Citation Nr: 1733716	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-45 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-concussion headaches.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney 


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975, from August 1975 to September 1979, and from December 1979 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before a Decision Review Officer in June 2010.  A transcript is of record.

This appeal was previously remanded by the Board in September 2015 for further development.  The issue of entitlement to service connection for a psychiatric disorder was included.

A June 2016 rating decision granted service connection for posttraumatic stress disorder with major depressive disorder and residuals of traumatic brain injury.  As such, that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Post-concussive headaches had onset in service.

2.  The Veteran's current low back disability is not proximately due to his service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for post-concussion headaches have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in November 2007 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's service treatment records have been obtained, as well as the Veteran's post-service VA and private treatment records.  The Veteran was provided VA examinations.  When viewed cumulatively, these examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  Cumulatively, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Analysis

The Veteran seeks service connection for post-concussion headaches and a low back disorder.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2016).

A.  Post-concussion Headaches

The Veteran sustained a significant head injury in March 1991.  The Veteran was reportedly hit on the head from behind and lost consciousness for several hours.  X-rays at the time showed no fractures, but the laceration was treated with sutures.  In the following weeks the Veteran experienced headaches and light-headedness.  The impression at the time was post-concussive syndrome.  

At a June 2010 hearing with a Decision Review Officer, the Veteran also testified to being thrown 10 feet by a live power cable and being knocked unconscious while in service.

The Veteran contends that headaches have continued since service.  He sleeps poorly and has ringing in his ears with mild nausea; however, the headaches have not affected his vision.  The headaches are not prostrating in nature but are present most of the time.  His headaches are localized to the posterior aspect of his head in the occipital area and sometime radiate down the back of his neck.  He has reported passing out three or four times a year but could not recall how long he was out.

The Veteran was afforded VA examinations for his headaches in August 2010, September 2010, and March 2016.  The August 2010 examiner reviewed the Veteran's history and opined that recurrent headaches in the occipital area of the head were thought to be due to injury in the posterior aspect of his head.  He noted that the impression had been that these were post-traumatic headaches.  The examiner felt that it was more likely than not this was due to a post-concussion type headache.  However, he indicated that he would defer to a VA neurologist.

A VA neurologist examined the Veteran in September 2010 and reviewed the Veteran's file.  The neurologist provided a diagnosis of post-traumatic headaches, sub-occipital neuralgia.  He opined that these headaches are as least as likely was not caused by the 1991 head trauma in the military and explained that his opinion was based on his clinical experience and review of the record.

The Board remanded this issue in September 2015 to request another nexus opinion.  

The Veteran was afforded a new examination in March 2016.  This examiner reviewed the Veteran's records and noted that the Veteran had transient headaches after his reported event, but the headaches cleared.  The examiner noted that there was no evidence of further sequelae regarding headaches in the Veteran's service treatment records and after the Veteran's separation from the military the records are empty of headaches until a December 2007 questionnaire.  The examiner noted that Veteran has maintained that his headaches began after the event in March 1991 and have been continuous since then.  He opined that if the Veteran's headaches were continuous since onset over twenty years ago, he would have expected more than sixteen of over six hundred progress notes to include complaints of headaches (see San Antonio VAMC records).  Additionally, the examiner believed that the Veteran would never report that he had no headaches, but that he did so at different points in the records.  The examiner concluded that since there is a greater than fifteen year gap between the head injury with transient headaches reported in service, and when the headaches again appear in the records, the newer documented headaches diagnosed in 2010 are less likely than not related to, caused by, the result of, or secondary to the concussive symptoms due to head trauma March 1991 during service.

The Board finds the Veteran competent to report his history of post-concussion headaches and further finds his report of recurrent headaches since that injury to be credible.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Further, the Board finds the August and September 2010 VA examiners' opinions persuasive.  They are afforded great weight because they are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The March 2016 VA opinion is of no greater weight.

Resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his post-concussion headaches are causally related to service.  As such, service connection is warranted in this case.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Low Back Disorder

The Veteran's service treatment records show treatment for acute back pain starting around November 1976 from heavy lifting.  X-rays of the spine were normal.  The Veteran's records also include a line of duty determination from November 1987 which shows the Veteran suffered from acute low back strain.  On his December 1987 Report of Medical Examination, the Veteran's spine was noted to be abnormal.  On his January 1988 reenlistment physical, the Veteran reported recurrent back pain.  On his separation examination in May 1992, the Veteran reported a history of recurrent back pain.

Back pain is not in the record again until many years after service, in a February 2008 VA treatment record, at which time the Veteran said his low back pain had onset greater than one month prior.  A March 2008 VA treatment record indicates the Veteran saw a nurse for pain in the lower spine that reportedly had onset in the past week.  The diagnosis at that time was degenerative disc disease, moderately advanced at L4-5 and L5-Sl without spinal stenosis.

At a July 2010 VA examination, a VA examiner found mild to moderate degenerative disc disease changes were present at L3-L4, L4-L5, and L5-S1.  At this examination the pain was described as having a gradual onset with no acute or inciting event.  The diagnosis was degenerative changes of the lumbar spine; no nexus opinion was provided.

The Veteran under another VA examination in October 2010 with that same examiner to determine the severity and etiology of his back pain.  The examiner again reviewed the Veteran's records and completed a physical.  The examiner concluded that the Veteran's lumbar spine degenerative disc disease was less likely as not (less than 50/50 probability) caused by or a result of in-service injuries.  His rationale was that the Veteran's lumbar spine was most consistent with normal age related degenerative changes.  There was no evidence the degenerative changes were multilevel and they were less consistent with traumatic injury.

The Board remanded this issue in September 2015, noting that the October 2010 examination did not address the Veteran's competent allegations of ongoing back complaints since service.

The Veteran was afforded a new examination in March 2016.  The examiner reviewed the Veteran's file and conducted a physical examination.  The examiner diagnosed the Veteran's current low back disorder as lumbosacral spondylosis and determined the disability is less likely than not (less than 50 percent probability) incurred in or caused by active military service.  The examiner explained the Veteran had sustained a back strain in service, but opined that a strain injury would be expected to heal within one year and would leave no residual deficit or disability.  The examiner's review of the Veteran's records indicated to him that the injury followed this normal course.  Notably, there were no complaints of back pain at the time of separation (although the Veteran stated he experienced recurrent back pain on the separation physical).  The examiner also noted that the Veteran currently has degenerative changes in the spine consistent with age and normal "wear and tear" of daily living.  These changes were diagnosed on the basis of imaging studies, including lumbar spine X-rays.  He also noted that the lumbar spine films in service were normal and the degenerative changes currently present were not likely to have been present when the Veteran separated from service.  

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of lumbosacral spondylosis is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved with this issue.  Accordingly, the statements of the Veteran are not competent evidence of a nexus between the Veteran's current back condition and his military service.  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's low back disability.  

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Notably, both VA examiners in this case provided negative nexus opinions.  These opinions were based on a review of the claims file and physical examinations of the Veteran.  The March 2016 examination specifically contemplated the Veteran's contentions that he has experienced pain since service, complying with the Board's previous remand directives.  

The Board has also considered whether any evidence of a continuity of symptomatology suffices to establish a nexus.  See 38 C.F.R. § 3.303 (b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The Veteran maintains he strained his back in service and has experienced pain ever since.  While the Veteran is competent to report his back symptoms during and after service, his statements must be weighed against the fact that VA treatments records in February 2008 and March 2008 indicate the Veteran sought treatment for back pain and reported that the pain had started within the week or month prior.  A showing of continuity after discharge is required to support the claim for service connection and this evidence contradicts the Veteran's nexus opinion.  Although the Veteran is a reliable historian of his own back pain, the record does not support the showing that his current back disorder is etiologically related to the back strain he suffered in service.

Finally, service connection is not warranted in this case on a presumptive basis for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).  There is no evidence of a manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.  The record reflects no complaints or findings that are consistent with arthritis of the lumbar spine until 2008, many years after the Veteran's separation from active service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  There is no reasonable doubt to be resolved as to this issue.  Service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for post-concussion headaches is granted.

Service connection for a low back disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


